DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on April 14, 2021, May 27, 2021, and September 7, 2021,, are acknowledged by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
CN 201135624 Y is the closest art to the claimed invention.
CN 201135624 Y discloses a condensate drain valve (24) for arrangement in a valve receptacle (seat 28 is an opening in the conical wall portion on the base France 16 of the tank 10; this opening houses the condensate drain valve 24) of a sterile container (tank 10) which can be closed in a gas-tight manner (seal ring 18 is pressed in annular groove 20 of the cover 12 to achieve a downward seal), the condensate drain valve comprising: a valve housing (46), which has an inlet portion (76) configured to be open towards a container gas volume enclosed by the sterile container, and an outlet portion (66) configured to be open towards an external gas volume surrounding the sterile container at least in sections; a bypass (between side walls 74 and springs 92, 94, and 96 and openings 70 are a bypass for gas to communicate the inlet portion 76 to the outlet portion 66), through which the inlet portion and the outlet portion are connected to each other in a gas-conducting and/or fluid-conducting manner by a bypass gas volume enclosed in sections by the bypass, and the bypass gas volume is always in operative connection with at least the container gas volume or the external gas volume; a valve body (68) displaceable between a blocking position fig. 5) and a passing position (fig. 11) and via which, in the blocking position, a condensate outlet (66) of the sterile container arranged in the valve receptacle is configured to be closed; and at least one actuator (90) which is assigned to the valve body and is surrounded at least in sections by the bypass gas volume and via which the valve body displaceable between the blocking position (fig. 5) and the passing position (fig. 11) as a function of a temperature and/or a pressure of the bypass gas volume, wherein the valve housing has at least one retaining web (retaining member 30 has openings 22) and the valve body is transferred to the opening position by the actuator as soon as the bypass gas volume has an opening pressure and/or an opening temperature, so that a medium exchange between the container gas volume and the external gas volume is enabled.
CN 201135624 Y discloses the claimed invention except at least one closure spaced apart from the retaining web, wherein the retaining web is arrangeable at least in sections in a retaining tab of the valve receptacle, and the valve housing is fixable to the valve receptacle such that the valve housing is pivotable about a pivot axis aligned parallel to the retaining web, the valve housing being pivotable around the pivot axis from an opening position to an installation position in which the closure is fixable to a closure receptacle of the sterile container, when the valve housing is moved into the installation position, the valve body is moved into the blocking position by the actuator fixed to an actuator receptacle of the valve housing and is subjected to a closing force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mithani US PG PUB 2020/0147252  discloses a drain valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753